                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. S:19-CV-388-D


TIMOTHY JOSEPH JONES,                           )
                                            '   )
                               Plaintiff,       )
                                                )
                   v.                           )              ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
                              Defendant.        )


       On February 12, 2021, Magistrate Judge Swank issued a Memorandum and Recommendation

("M&R'') [D.E. 30] and r~mmended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 24], deny defendant's motion for judgment on the pleadings [D.E. 27], and remand

the action to the Commissioner. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31S (4th

Cir. 200S) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 31 S (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 30].



             Case 5:19-cv-00388-D Document 31 Filed 03/01/21 Page 1 of 2
                                                                   ('



      In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 24],

DENIES defendant's motion for judgment on the pleadings [D.E. 27], and REMANDS the action to

the Commissioner.

       SO ORDERED. This J_ day of March 2021.



                                                  JSC.DEVERill
                                                  United States District Judge




                                             2

          Case 5:19-cv-00388-D Document 31 Filed 03/01/21 Page 2 of 2
